DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Information Disclosure Statement filed 28 August 2019 has been considered.

Election/Restrictions
Applicant’s election of the prenyltransferase species of geranyl pyrophosphate synthase, the transcription factor species of Upc2p, and production of isoprenoid species of carotenoid in the reply filed on 02 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20 and 21 have been cancelled.  Claims 2, 4, 8, 9, 12, 13, 16, 17, 24-27 29 and 30 are withdrawn from consideration as being directed to a nonelected species.  Claims 1, 3, 5-7, 10, 11, 14, 15, 18, 19, 22, 23 and 28 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1, 3, 5-7, 10, 11, 14, 15, 18, 19, 22, 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention.  
The claims are drawn to a method comprising a genetically modified eukaryotic host cell where the genetic modifications provide for production of an isoprenoid or an isoprenoid precursor compound at a level that is at least about 50% higher than the level of the isoprenoid or isoprenoid precursor compound in a control cell not comprising the genetic modifications.  Thus, the claims require the critically essential element of a genetically modified host cell which is described by function but without sufficient correlation to structure so that a person of ordinary skill in the art would be able to envision whether a given genetically modified host cell would be included or excluded from the claims.  
The claims recite a combination of structural elements to achieve the function of a genetically modified eukaryotic host cell where the genetic modifications provide for production of an isoprenoid or an isoprenoid precursor compound at a level that is at least about 50% higher than the level of the isoprenoid or isoprenoid precursor compound in a control cell not comprising the genetic modifications.  However, the state of the art and the instant specification lack a sufficient number of representative examples of genetically modified host cells having the required functional property of providing for production of an isoprenoid or an isoprenoid precursor compound at a level that is at least about 50% higher than the level of the isoprenoid or isoprenoid precursor compound in a control cell not comprising the genetic modifications so that a person of ordinary skill in the art would be able to envision whether a given genetically modified host cell would be included or excluded from the claims.
Specifically, the claims encompass any type of eukaryotic host cell but only provide examples for a specific type of yeast cell, a Saccharomyces cerevisiae host cell.  The instant specification shows production of amorphadiene in S. cerevisiae in various yeast strains (with strain EPY212 grown at various methionine concentrations) but only in the host cell species of S. cerevisiae (e.g., Specification at paragraphs 0012-0013).  The instant Specification suggests unpredictability regarding different cell types, even among strains of the same species.  For example, a list of the genetically modified host cells (all S. cerevisiae strains) is shown in the instant Specification in Table 3.  Neither the Specification nor state of the art at the time of the instantly claimed invention disclose other types of eukaryotic host cells possessing the required function of production of an isoprenoid or an isoprenoid precursor compound at a level that is at least about 50% higher than the level of the isoprenoid or isoprenoid precursor compound in a control cell not comprising the genetic modifications.
Furthermore, the instant claims encompass embodiments (e.g., dependent claims 10-11) where the host cell is modified with a nucleic acid encoding a variant Upc2p, where the level of transcription of a mevalonate pathway enzyme is increased but do not show a representative number of species of mutated/variant nucleic acid structures encoding a variant Upc2p so that one of ordinary skill in the art would be able to determine whether a given variant Upc2p would possess the required property of “where the level of transcription of a mevalonate pathway enzyme is increased”.
In addition, the instant claim are broad to an HMGR but encompass a “truncated HMGR” (e.g., per dependent claim 7).  However, the instant specification only discloses SEQ ID NO: 1 as being an example of a truncated HMGR coding sequence and SEQ ID NO: 2 being the corresponding amino acid sequence of such truncated HMGR (e.g., Specification at paragraphs 0014-0015).
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  This doctrine is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description' inquiry, whatever is now claimed”).

The naming of a DNA, RNA or protein in terms of its functional attributes may not be sufficient to describe that DNA, RNA or protein.  For example, the courts have found that more than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a genus of DNA molecules. See e.g. Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 U.S.P.Q.2d 1016, 1027 (CAFC 1991); and Fiers v. Revel, 25 U.S.P.Q.2d 1601, 1604-05 (CAFC 1993).  In Amgen v. Chugai, the Court of Appeals for the Federal Circuit stated that "it is not sufficient to define (a DNA) solely by its principal biological property, e.g. encoding of human erythropoietin." Id. at 1021.  Rather, what is necessary is that (the applicant) provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Id. at 1027. In these statements, the court has expressly stated that a DNA molecule must be described by means of description other than by naming the encoded protein to satisfy the 35 USC 112 first paragraph written description requirement.  In the case University of California v. Eli Lilly and Co., 43 U.S.P.Q.2d 1398, at 1406 (1997), the court stated that defining a cDNA by its function 'tis only a definition of a useful result rather than a definition of what achieves that result." The court also stated that such a description does not define any structural features commonly possessed by members of the genus that distinguish them from others.”
The Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus.   Case law directly supports this rejection.  As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims comprises sequences of functional sequences which the present inventors were not in the possession of, or which were not known to the inventors.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-7, 14 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Millis et al. (US Publication No. 2003/0092144 – see the IDS filed 28 August 2019) in view of Bouvier et al. (The Plant Journal, 24(2): 241-252, 2000).
Millis et al. describe the production of isoprenoids such as farnesol and geranylgeraniol by microorganisms such as Saccharomyces cerevisiae which are genetically modified to increase the production of the isoprenoids (abstract; paragraphs [0013], [0017], [0021]).  The expression of a desired gene can be increased by the incorporation of a heterologous promoter (paragraph [0021]).  To increase isoprenoid production the activity of squalene synthase is advantageously decreased (paragraph [0022]) and the activity of HMG-CoA reductase is increased (paragraph [0025]).  A truncated HMG-CoA reductase can be used (paragraph [0025]).
Millis et al. do not describe a host cell which contains a geranyl pyrophosphate synthase.
Bouvier et al. describe the gene encoding geranyl pyrophosphate synthase from Arabidopsis thaliana which can form geranyl pyrophosphate from dimethylallyl diphosphate (abstract; Figure 7).
It would have been obvious to one of ordinary skill in the art to have incorporated the geranyl pyrophosphate synthase gene described by Bouvier et al. into the host cell of Millis et al. because it would have been the simple substitution of one known element (the Bouvier gene) for another known element (the FPP synthase gene of Millis et al.) to obtain a predictable result (the production of geranyl pyrophosphate).

Claims 1, 3, 5-7, 10, 11, 14 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Millis et al. (US Publication No. 2003/0092144 – see the IDS filed 28 August 2019) in view of Bouvier et al. (The Plant Journal, 24(2): 241-252, 2000) and Vik et al. (Molecular and Cellular Biology, 21(19): 6395-6405, 2001 – see the IDS filed 28 August 2019).
Millis et al. and Bouvier et al. have been discussed above.  Neither reference describes the genetic modification of a host cell with a Upc2P transcription factor, although Millis et al. do describe the desirability of increasing the activity of HMG-CoA synthase, mevalonate kinase and phosphomevalonate kinase within the host cell (paragraph [0034]).
Vik et al. describe the transcription factor Upc2P, which activate genes involved in sterol biosynthesis (abstract). 
It would have been obvious to one of ordinary skill in the art to have incorporated the Upc2p transcription factor in the host cell of Millis/Bouvier since it activates genes involved in sterol biosynthesis and HMG-CoA synthase, mevalonate kinase and phosphomevalonate kinase are enzymes involved in sterol biosynthesis.

Claims 1, 3, 5-7, 14, 15, 18, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Millis et al. (US Publication No. 2003/0092144 – see the IDS filed 28 August 2019) in view of Bouvier et al. (The Plant Journal, 24(2): 241-252, 2000) in view of Mao et al. (Current Microbiology, 45: 37-40, 2002 – see the IDS filed 28 August 2019).
Millis et al. and Bouvier et al. have been discussed above.  Neither reference describes a host cell which contains an inducible promoter such as GAL1 or a repressible promoter.
Mao et al. describe a Saccharomyces cerevisiae host cell comprising heterologous nucleic acids under the control of the MET3 promoter and the GAL1 promoter. Mao et al. teach that MET3 promoter is a preferred choice for a repressible promoter for the heterologous expression in S. cerevisiae because the MET3 promoter was a weaker but a strictly repressed promoter, and the GAL1 promoter is a well-known inducible promoter that can be successfully used in S. cerevisiae host cells (abstract; pages 37 and 40).
It would have been obvious to one of ordinary skill in the art to have used the GAL1 promoter to increase the expression of the gene encoding geranyl pyrophosphate synthase and the MET3 promoter to reduce the expression of the gene encoding squalene synthase because Mao et al. teach that these promoters have such useful activity in Saccharomyces cerevisiae host cells.

Claims 1, 3, 5-7, 14, 19, 22 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Millis et al. (US Publication No. 2003/0092144 – see the IDS filed 28 August 2019) in view of Bouvier et al. (The Plant Journal, 24(2): 241-252, 2000) and Schmidt-Dannert et al. (US Publication No. 2002/0051998).
Millis et al. and Bouvier et al. have been discussed above.  Neither reference describes a host cell which produces carotenoids or contains kaurene synthase.
Schmidt-Dannert et al. describe engineered microorganisms for producing carotenoids (abstract).  Host microorganisms which produce isoprenoid precursors can be modified to produce desired terpenoids and carotenoids (paragraphs [0084]-[0211]; Figure 1).  Among the enzymes which can be incorporated into the host cells is kaurene synthase (Table 2).
It would have been obvious to one of ordinary skill in the art to have modified the isoprene producing host cells of Millis/Bouvier by incorporating the terpenoid or carotenoid enzymes of Schmidt-Dannert et al. in order to provide the benefit of a host cell which can produce additional useful products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7, 10, 11, 14, 15, 18, 19, 22, 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,435,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘717 patent recite species within the scope of the present claims.

Claims 1, 3, 5-7, 10, 11, 14, 15, 18, 19, 22, 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,809,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘829 patent recite species within the scope of the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2019/0382802 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652